department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc psi tl-n-1558-01 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se cc sb attn from paul f kugler associate chief_counsel passthroughs and special industries cc psi subject gift_tax issues this chief_counsel_advice responds to your memorandum dated date requesting assistance in preparing tl-n-1558-01 in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend donor fc b c d xx state state date date date date date date tl-n-1558-01 date f g h i j k l dollar_figurem dollar_figurep dollar_figureq r s t u v w issues whether donor’s family_corporation fc lacks economic_substance and should be disregarded for gift_tax purposes whether donor made a gift of the underlying assets of the corporation to the other family shareholders on formation of fc whether donor made indirect gifts of the underlying assets in fc to the extent of the donees’ proportionate shares of interests in the corporation within the meaning of sec_25_2511-1 whether fc should be disregarded as a restriction on the sale or use of the assets contributed by donor to the corporation pursuant to sec_2703 whether in the alternative restrictions in fc documents or under applicable state law on the sale or use of stock should be disregarded when valuing donor's intrafamily gifts of fc stock pursuant to sec_2703 tl-n-1558-01 whether restrictions on liquidation in fc documents should be disregarded when valuing fc stock transferred to donor’s family members pursuant to sec_2704 whether in the alternative or in addition to all of the above the combined minority and lack of marketability discounts claimed by donor with respect to the gifts of fc stock should be allowed conclusions if further factual development confirms present indications we recommend you consider arguing that fc should be disregarded for gift_tax purposes because it lacks economic_substance we do not recommend raising the gift on formation argument in this case the facts as developed appear to indicate that donor made indirect gifts to her children on date of proportionate shares of the assets transferred to fc further factual development is necessary to determine whether to advance an indirect gift argument with respect to donor’s gifts on date sec_3 and if further factual development confirms that donor has not satisfied the sec_2703 safe_harbor requirements we recommend you consider arguing that pursuant to sec_2703 fc’s corporate form is a restriction on the right to sell or use the underlying assets donor transferred to the corporation that must be disregarded when valuing donor’s gifts if further factual development confirms that donor has not satisfied the sec_2703 safe_harbor requirements we recommend you consider arguing that pursuant to sec_2703 any restrictions in corporate documents or under applicable state law on the right to sell or use the fc stock donor transferred by gift must be disregarded when valuing donor’s gifts we recommend that you consider arguing that restrictions on liquidation should be ignored pursuant to sec_2704 when valuing donor’s gifts of fc stock only if further factual development reveals the existence of liquidation provisions in a corporate document that are more restrictive than the applicable state law provisions the combined u percent discount for lack of control and lack of marketability claimed by donor for all transfers of fc stock is excessive the only corporate assets are publicly-traded widely-held governmental debt securities we recommend you consider procuring an expert appraisal to determine any appropriate applicable discounts tl-n-1558-01 facts donor lives in state at the age of xx donor discussed estate and gift planning with her attorney including continuation and expansion of annual gifts as well as advice regarding larger gift with payment of gift_taxes to reduce estate_tax obligation following that discussion and discussions with r her accountant in state donor caused articles of incorporation to be filed in state on date establishing fc a family_corporation also on date donor transferred to fc cash tax-free municipal_bonds and two u s treasury notes with a combined market_value of dollar_figurem in exchange donor received f shares or percent of the sole class of fc stock in addition to providing for the number and positions of directors and officers the corporate bylaws provide that an annual shareholders’ meeting to elect directors and transact other business shall be held and that the bylaws may be amended by a majority vote of the shareholders and directors subject_to the right of the shareholders to change or repeal any by-laws made or amended by the directors the fc articles of incorporation state that the purpose of fc is to enter into any business lawful under the laws of state to engage in any lawful activity for which corporations may be formed under the law of state and to enter upon and engage in any kind of business of any nature whatsoever in any other state no shareholders’ agreement was executed the facts as developed indicate that at the initial shareholders’ meeting donor and her three children b c and d were appointed to the fc board_of directors donor b c and d were appointed president vice-president secretary and treasurer of fc and donor was authorized to execute an election to tax fc as an s_corporation a flow-through_entity for federal tax purposes donor and d have signature_authority for fc’s checking account donor obtained from s an appraisal of the value of a block of fc stock comprising t percent of the outstanding shares as of date s treated fc as a going concern business_entity considered fc’s assets to be an integral part of a going-concern business considered fc’s business to be the investment of cash and marketable_securities and assumed that fc’s net_income would be retained s concluded that the value of an t percent block of stock should reflect a combined u percent discount from the market_value of the corporation’s underlying assets for lack of control and lack of marketability our advice does not address either the ability of fc to elect s status or whether the election was valid we assume for purposes of discussion that neither concern is at issue tl-n-1558-01 also on date donor transferred by gift g fc shares or t percent of the outstanding shares to each of her three children--for a total combined gift of w percent of the fc stock on date donor transferred by gift h fc shares to her three children to eight grandchildren and to great-grandchildren on date donor transferred by gift i shares of fc stock to her three children and a son-in-law and transferred by gift j shares to six grandchildren and one grandchild’s spouse as of date most of the securities transferred to fc had been replaced with u s treasury notes including cash of dollar_figurep the date market_value of the fc brokerage account in which the securities were held was dollar_figureq on date two months after date donor transferred by gift k fc shares to her three children and l shares to six grandchildren on her gift_tax returns for each of the pertinent years donor claimed u percent discounts with respect to each of the gifts made on date sec_2 and and claimed an annual_gift_tax_exclusion under sec_2503 with respect to each of the gifts had the nondiscounted values been used only the gifts of j shares and l shares on date and date would have had values equal to or less than the amount of the sec_2503 annual exclusion in effect for the pertinent years donor has since disavowed s’s appraisal and now relies on an appraisal claiming a combined minority interest and lack of marketability discounts for all gifts in the range of v percent the developed facts indicate that a document was executed on date removing donor as a director and officer of fc and reducing the number of directors to three the date document also stated after the fact that shareholders’ meetings were held in prior years but after the initial meeting no compensation was paid to donor and her children as fc’s officers and the corporation had no other employees fc’s accounting and clerical needs were performed by an outside firm you have requested an opinion on several potentially applicable arguments in support of proposed gift_tax adjustments background law and analysis use of family limited_partnerships family limited_liability corporations and closely-held corporations as legitimate planning devices has been recognized for several decades on the other hand the potential for abusing these entities ie use of these entities merely as devices to escape federal transfer_taxes also has long been recognized the abuse may occur when family members place assets in tl-n-1558-01 a family_partnership or family_corporation transfer fractional interests in the entity to other family members either by gift or inheritance then claim a substantial discount on the value of those assets on federal gift and or estate_tax returns usually for lack of control minority interest or lack of marketability attributable to the form of the entity or other restrictions in the entity agreement several recent court opinions have addressed the estate and gift_tax consequences of the use of family limited_partnerships and family corporations see eg 116_tc_121 115_tc_506 115_tc_478 115_tc_376 appeal pending no 01-12250-hh 11th cir 113_tc_449 appeal pending no 5th cir see also 251_f3d_1168 8th cir aff’g tcmemo_1999_29 we emphasize that in this area the courts’ opinions are in all cases contingent upon the facts and circumstances and if applicable the pertinent state laws accordingly we further emphasize that the decision whether to assert a particular argument necessarily must be made on the particular facts of each case a first inquiry - identifying the property transferred whether considering the gift_tax or the estate_tax the transfer_tax statutory regime requires a two-part inquiry first the property transferred by gift or the property to be included in a gross_estate must be identified only when the property transferred has been identified is the second inquiry undertaken ie valuation of the transferred property sec_2501 of the internal_revenue_code imposes a tax on all property transferred by gift sec_2511 provides that the gift_tax shall apply whether the gift is in trust or otherwise or direct or indirect and whether the property is real or personal tangible or intangible in the context of family limited_partnership or family_corporation cases therefore the first inquiry turns on whether the property transferred by gift is an interest in either a partnership or a corporation or whether it is in substance a gift of an interest in the underlying assets of the entity various theories are applicable in identifying the property transferred the application of any of these approaches is dependent upon the facts of each case issue whether fc should be disregarded for gift_tax purposes because it lacks economic_substance for more than years the courts have applied the economic_substance_doctrine or a variant thereof in the income_tax context to disregard a diverse mix of transactions and entities that are devoid of economic_substance other than the generation of tax benefits the simple expedient of drawing up papers does not control for tax purposes when the objective economic realities are to the contrary tl-n-1558-01 see eg 435_us_561 u s v court holding co 324_us_331 327_us_280 293_us_465 201_f3d_505 d c cir 190_f3d_1165 10th cir 157_f3d_231 3d cir cert_denied 119_sct_1251 29_f3d_98 2d cir 873_f2d_879 5th cir 731_f2d_1417 9th cir winn-dixie stores inc v commissioner ___ f 3d ___ u s app lexis 11th cir date aff’g 113_tc_254 113_tc_214 in acm partnership the united_states court_of_appeals for the third circuit distilled the many economic_substance cases into one useful analysis the inquiry into whether the taxpayer’s transaction had sufficient economic_substance to be respected for tax purposes turns on both the ‘objective economic_substance of the transactions practical economic consequences other than the creation of tax benefits and the ‘subjective business motivation’ behind them valid business_purpose or profit_motive t hese distinct aspects of the economic sham inquiry do not constitute discrete prongs of a ‘rigid two-step analysis ’ but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes emphasis added citations omitted acm partnership f 3d pincite despite the tax court's recent unwillingness to apply the economic_substance_doctrine in 115_tc_478 and 115_tc_506 the applicability of the doctrine in estate and gift_tax cases is well established just as it is in income_tax cases see 251_f3d_1168 8th cir aff'g tcmemo_1999_29 recharacterizing transfers to brother’s children as indirect transfers to donor’s children donors not entitled to gift_tax annual exclusions for transfers lacking economic_substance 945_f2d_359 10th cir transfer to third party with retransfer to son was indirect transfer to son 493_f2d_1225 4th cir reciprocal_gifts to extended relatives were gifts to each donor’s children 284_f2d_65 1st cir transfers of certificates of trust indebtedness were outright gifts to recipients rather than gifts in trust estate of schuler v commissioner t c memo reciprocal transfers to extended family members were indirect gifts to each donor's children estate of bies v commissioner tcmemo_2000_338 transfers to daughters-in-law who retransferred to their spouses were indirect gifts to donor's sons estate of cidulka v commissioner t c memo tl-n-1558-01 same as the united_states court_of_appeals for the eighth circuit stated in upholding the tax court’s application of the reciprocal_trust or reciprocal transaction doctrine to determine that transfers lacked economic_substance for gift_tax purposes substance over form analysis applies equally to gift_tax cases it is impliedly included in the gift_tax statute itself - including indirect transfers within the definition of a taxable gift see sec_2511 'the terms 'property ' 'transfer ' 'gift ' and 'indirectly' are used in the broadest and most comprehensive sense they are designed to cover and comprehend all transactions whereby property or a property right is donatively passed sather f 3d pincite internal citations omitted the application of the economic_substance_doctrine in transfer_tax cases is not limited to determining the true transferor or transferee but also applies to determine the nature of the property transferred for example the tax_court in estate of murphy tcmemo_1990_472 applied an approach similar to the acm two-prong analysis focusing on a decedent's subjective intention and on the objective economic facts to disregard the decedent's transfers of two fractional gifts of stock in a closely-held corporation because she retained effective_control of the corporation and the transfers did not appreciably affect her beneficial interests except to reduce transfer_taxes see also 42_fsupp2d_700 w d tex aggregating two transfers and determining no fractional discount applicable in valuing transfer underlying application of the rationale in transfer_tax cases is the fact that the genuineness of intrafamily transfers cannot reasonably be inferred from any circumstantial assurances of a business_purpose 16_f3d_462 1st cir 682_f2d_1220 5th cir transfers among family members necessitates special scrutiny precisely because the genuineness of the transaction cannot reasonably be inferred from statements of business_purpose quoting 620_f2d_255 ct_cl 502_f2d_965 6th cir as the court noted in 308_f2d_719 9th cir these transfers afford much opportunity for deception in estate of strangi a deeply divided tax_court disregarded the transfer two months prior to death of a decedent's stock real_estate insurance policies annuities receivables and other partnership interests into a family limited_partnership the partnership's only activity prior to the decedent's death was the distribution of funds in payment of the decedent’s living medical_expenses and ancillary expenses after his death the partnership distributed more than dollar_figure to his estate for payment of taxes posted bonds in connection with the federal and state examinations of his estate_tax_return and distributed more than dollar_figure to each of his children estate of strangi t c pincite tl-n-1558-01 the seven-judge majority rejected as unpersuasive all of the alleged business and planning motivations for forming the strangi limited_partnership indicating that such formation was mere window dressing to conceal tax motives the court further found that the decedent through the son-in-law’s power_of_attorney retained actual control and the economic benefit of the assets contributed to the partnership estate of strangi t c pincite the majority nonetheless declined to apply the economic_substance_doctrine to disregard the formation of sflp and stranco on the basis that to do so would be equivalent to applying sec_2036 which was not in issue and including the transferred assets in decedent’s estate id pincite because the state law formalities were followed for the formation of the partnership the court held that the partnership had sufficient substance to be recognized for tax purposes regardless of subjective intentions id pincite the tax_court gave a more in-depth explanation of its rationale in knight a case issued concurrently with estate of strangi in addressing the application of the economic_substance_doctrine in the gift_tax context the court stated the parties stipulated that the steps followed in the creation of the partnership satisfied all requirements under texas law and that the partnership has been a limited_partnership under texas law since it was created thus the transferred interests are interests in a partnership under texas law petitioners have burdened the partnership with restrictions that apparently are valid and enforceable under texas law the amount of tax for federal estate and gift_tax purposes is based on the fair_market_value of the property transferred see sec_2502 sec_2503 the fair_market_value of property is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs we apply the willing buyer-willing seller test to value the interests in the partnership that petitioners transferred under texas law we do not disregard the partnership because we have no reason to conclude from this record that a hypothetical buyer or seller would disregard it respondent relies on several income_tax economic_substance cases we disagree that those cases require that we disregard the partnership here because the issue here is what is the value_of_the_gift see sec_2501 sec_2503 sec_20_2031-1 estate_tax regs sec_25 gift_tax regs knight t c pincite internal citations omitted we do not agree that merely because state law formalities were followed when a statutory entity such as a family limited_partnership or a family_corporation was tl-n-1558-01 created that sufficient justification exists for concluding that an entity must be recognized for transfer_tax purposes the tax_court majority in knight in essence acknowledged the application of substance over form in the transfer_tax context but distinguished that case from transfer_tax cases including heyen schultz griffin and estate of murphy when it stated that we believe the form of the transaction here the creation of the partnership would be taken into account by a willing buyer thus the substance and form of the transaction are not at odds for gift_tax valuation purposes knight t c pincite the determination of whether or not an entity should be respected for transfer_tax purposes however should be made independently of the willing buyer-willing seller valuation standard as discussed above the statutory transfer_tax regime requires a two-step inquiry first the property transferred is identified and only then is the value of the transferred property determined an approach that utilizes the valuation or willing buyer-willing seller standard to dictate the identity of the property interest subject_to either the estate or the gift_tax is contrary to both the sec_2031 statutory estate_tax scheme and the sec_2501 gift_tax scheme in the present case the facts as developed indicate that fc operates no business functions as a mere conduit for planned family gifting and was formed for the sole purpose of reducing federal transfer_taxes donor discussed with her attorney a plan to continue her pattern of transferring assets to her family and reducing future estate_taxes she subsequently transferred cash tax-free municipal_bonds and u s treasury notes to fc then transferred by gift t percent of her fc shares to each of her three children which combined constituted a majority of outstanding fc shares each year thereafter donor has transferred small amounts of her remaining shares by gift to her children her grandchildren and her great-grandchildren donor claimed an annual_gift_tax_exclusion and a u percent discount from market_value with respect to each gift the parties observed the formalities necessary to create the entity under state law by filing articles of incorporation writing bare bones bylaws holding an initial shareholders’ meeting and electing to be taxed as an s_corporation the facts indicate that fc has conducted no activity beyond the filing of s_corporation income_tax returns and issuing schedules k-1 detailing the allocation and distribution of income to shareholders a document executed after the fact on date indicates that shareholders’ meetings were held in prior years further the corporation conducts no business of any sort pays no salaries to its officers and has no other employees it would appear therefore that the alleged nontax motive for placing donor’s assets in fc centralization of management of assets is not supported and no active_management has been undertaken by fc tl-n-1558-01 issue whether donor made a gift on formation of fc as discussed above sec_2511 provides that the gift_tax shall apply whether a gift is in trust or otherwise or direct or indirect and whether the property is real or personal tangible or intangible the gift_tax is not imposed upon the receipt of property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer nor is it conditioned on the ability to identify the donee at the time of the transfer sec_25_2511-2 rather the gift_tax is an excise on the donor's act of transfer is measured by the value of property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable id sec_2512 and b provide that the amount_of_the_gift is the value of the property transferred and that when property is transferred for less than adequate_consideration the gift is the amount by which the value of the property exceeds the consideration received a sale exchange or other transfer of property may be considered a gift if it is for less than adequate_consideration if it is made in the ordinary course of business in a transaction that is bona_fide at arms' length and free from any donative_intent however it will be considered as made for an adequate_and_full_consideration in money_or_money's_worth sec_25_2512-8 the gift on formation or gift on inception argument is based on the theory that the difference between the value of assets contributed to an entity such as a family limited_partnership or family_corporation and the value of the interest in the entity received by the transferor constitutes a gift thus the gift on formation argument focuses solely on the transferor's initial transaction and the consideration received by transferor in the initial exchange for her assets ie a partnership_interest or corporate stock this assumes that the transaction is a bona_fide sale and requires an initial determination of whether the consideration received by the transferor the partnership_interest or corporate stock is full and adequate tl-n-1558-01 consideration in money or money’s worth in addition the argument does not take into consideration the existence of any transferee or donee many of the facts justifying application of the economic_substance_doctrine above or in determining whether a transfer is an indirect gift discussed below would also support a determination that gift was made on formation of a partnership or corporation this argument however is most appropriate as an alternate argument in the context of a gift or estate_tax case where it is claimed that the value of partnership or corporate interests to be included in a decedent’s gross_estate is less than the value of partnership or corporate interests just prior to the making of intrafamily gifts or that the value of such interests should be discounted from the value of the assets the decedent transferred into the entity on formation accordingly we do not recommend asserting that donor made a gift on formation of fc issue whether donor’s gifts of fc stock were indirect gifts of a proportionate share of the underlying assets as explained above the gift_tax regime requires a two-part inquiry -- a determination of the property transferred by gift and then the determination of the value of the transferred property at the date of the gift see sec_2501 sec_2511 sec_2512 sec_25_2511-1 sec_25_2511-2 sec_25_2512-1 sec_25_2512-8 in making the first determination sec_2511 provides that the gift_tax is imposed on all gifts of property whether direct or indirect tangible or intangible in trust or otherwise where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth amount by which the value of the property transferred exceeds the value of the consideration is a gift except to the extent the transfer is in the ordinary course of business ie it is bona_fide at arm's length and free from donative_intent sec_25_2512-8 324_us_303 the transfer of assets to a corporation for less than adequate_and_full_consideration generally constitutes an indirect gift from the transferor to the other shareholders sec_25_2511-1 a transfer of property by b to a corporation generally represents gifts by b to the other individual shareholders of the corporation to the extent of their proportionate interests in the corporation transfers involving family members and their closely held corporations are closely scrutinized to determine whether the transfer is a gift and such intrafamily transfers are presumed to be gifts 82_tc_239 aff'd without published opinion 786_f2d_1174 9th cir thus as the eighth circuit recently recognized in sather v commissioner f 3d pincite in the context of purported gifts of stock in family corporations or interests in family partnerships the taxation of indirect gifts pursuant to sec_2511 and the regulations thereunder constitutes a statutory embodiment of the economic_substance or form over substance doctrine requiring that the first gift_tax inquiry focus predominantly on an objective analysis of the parties' economic positions in tl-n-1558-01 making a determination whether an indirect gift of the underlying assets of an entity has been made in intrafamily transfers a step-transaction approach to determining the true effect of the transaction often may be employed in sather three brothers and their wives along with one unmarried brother owned all of the stock in a closely-held family business in order keep the business in the family and pass it to the next generation each married brother and his wife transferred on the same day and in the same amount shares of stock to trusts for their own children and for their nieces and nephews the taxpayers claimed annual gift_tax exclusions with respect to each transfer to a child a niece or a nephew upholding the tax court’s application of the reciprocal_trust or reciprocal transaction doctrine to determine that the transfers lacked economic_substance the eighth circuit held that the transfers to nieces and nephews were indirect or constructive transfers to each taxpayer’s own children the sather court explained the application of the reciprocal_trust doctrine as follows the reciprocal_trust doctrine was first enunciated by the supreme court in 395_us_316 in that case a husband and wife created trusts with reciprocal transfers of life estates in each other’s trusts the court disregarded the form of the transaction because the multiple interrelated transactions left the trust settlors in the same economic position as they would have been had they created trusts naming themselves life beneficiaries grace does not speak in terms of a retained economic_interest - - rather that the arrangement ’leaves the settlors in approximately the same economic position 694_f2d_1261 fed cir in this case the parents transferred stock to their nieces and nephews in exchange for transfers to their own children by the nieces’ and nephews’ parents the donors were in the same economic position - the position of passing their assets to their children - by entering the cross-transactions as if they had made direct gifts of all of their stock to their own children applying the analysis of the reciprocal_trust doctrine we hold that these interrelated gifts were reciprocal transactions that must be uncrossed to reach the substance of the transactions sather f 3d pincite in other cases courts have also applied a substance over form analysis in determining that a transferor made indirect gifts of proportionate shares of the underlying assets in a family_partnership or corporation see 115_tc_376 appeal pending no 01-12250-hh 11th cir where donor executed a partnership_agreement and transferred his assets to partnership one day before sons executed partnership_agreement donor made indirect gift of underlying transferred assets to each son proportionate to that son's partnership_interest estate of trenchard v commissioner t c memo tl-n-1558-01 decedent’s transfer of farmland feed and livestock to family_corporation constituted indirect gifts of proportionate shares of such assets to family shareholders and was not a transfer in ordinary course of business within meaning of treas reg see also heyen f 2d pincite chanin v united_states 393_f2d_982 ct_cl same estate of shuler t c memo estate of bies tcmemo_2000_338 estate of cidulka t c memo all holding reciprocal transfers to extended family members were indirect gifts to donors' children in 682_f2d_1220 5th cir the 80-year old taxpayer and her two sons formed a family_corporation each transferring approximately dollar_figure and receiving approximately shares of class a common_stock in addition the taxpayer transferred her 5700-acre farm to the corporation receiving in exchange big_number shares of class b common_stock and shares of preferred_stock on the same day the taxpayer gave to her son sec_460 shares of her class b stock and all shares of her preferred_stock at the conclusion the taxpayer owned percent of the class a stock percent of the class b stock and no preferred_stock the class a stock had a par_value of dollar_figure was entitled to dividends only upon vote of the directors but had exclusive right to vote the class b stock had no par_value was entitled to no dividends and had no right to vote the preferred_stock had a par_value of dollar_figure was entitled to receive a noncumulative dividend of percent out of the company's unreserved and unrestricted earned surplus upon liquidation the holders of class b stock were to receive all corporate assets remaining after payment of the liquidation or par values of the preferred_stock and the class a stock the court in effect looked at the entire transaction or at the cumulative transfers to determine the objective economic_effect to all parties at the end of the transfers there was no dispute that the value of the farm was dollar_figure on the date it was transferred to the corporation the court determined that the transfers were all prearranged and accepted the determination of the jury in the court below made after hearing expert appraisal testimony that the value of the class b common_stock was dollar_figure per share and the value of the preferred_stock was dollar_figure per share kincaid f 2d pincite thus the court first determined that the taxpayer received a total of dollar_figure in consideration for her contribution of the ranch to the corporation dollar_figure x shares preferred dollar_figure x shares class b applying sec_25_2511-1 the court then held that the taxpayer made indirect gifts of one-third of the remaining value of the farm transferred to the corporation to each of her two sons each gift proportionate to the one-third interest class a interest each son owned in the corporation dollar_figure - dollar_figure x id mrs kincaid cannot of course make a gift to herself so her transfer of the ranch to the corporation represents a gift to each of her sons more recently the decedent and his wife in estate of bosca v commissioner tcmemo_1998_251 76_tcm_62 were the sole shareholders of a family_corporation carrying on a long-standing family business the decedent tl-n-1558-01 became terminally ill and wished to ensure that control of the family business was transferred to his sons the decedent's wife transferred a small percent of her voting shares to the sons and then the four family shareholders who were also directors and officers approved a recapitalization agreement creating two new classes of common_stock voting and nonvoting under the agreement the decedent and his wife each exchanged their percent of the corporation's outstanding voting_stock for an equal number of shares of nonvoting class b stock the old stock received by the corporation was cancelled the two sons exchanged their shares of stock for an equal number of class a voting_stock the decedent's wife then transferred her nonvoting_stock by gift to the decedent after the transactions the two sons had percent of the voting_stock and the decedent had percent of the nonvoting_stock the court rejected the argument that the decedent made no gift in connection with the recapitalization citing kincaid and applying sec_25_2511-1 b's transfer of property to corporation is gift by b to other individual shareholders to extent of their proportionate interests in corporation the court held that the decedent and his wife made indirect gifts to their sons the other shareholders owning voting_stock when they exchanged their voting_stock for nonvoting_stock estate of bosca id in the present case donor reported on gift_tax returns that she transferred shares of fc stock by gift to her family members claimed a combined u percent discount for minority interest and lack of marketability with respect to each block of stock transferred and further claimed sec_2503 annual gift_tax exclusions with respect to each gift the facts as developed indicate no provision in corporate documents setting a par or liquidation value for fc stock with respect to the gifts to donor's children on date the facts appear to indicate that donor instead made indirect gifts to each child of a proportionate share of the cash and securities transferred just previously into fc at the age of xx donor discussed estate_planning planned family gifts and the reduction of her estate_taxes with her attorney she subsequently transferred cash and securities worth dollar_figurem into fc on its formation obtained an appraisal recommending a combined u the transfers by the decedent’s wife were not in issue the parties stipulated that the value of a share of voting_stock before the recapitalization had a greater value than a share of class b nonvoting_stock after the recapitalization whether valued as part of a percent block of stock or as part of a percent block of stock the court held that the decedent made a separate indirect gift of percent of the voting_stock of the corporation to each of his two sons at recapitalization the amount of each gift was the amount by which the value of each percent block of voting_stock prior to recapitalization exceeded the value of the percent block of nonvoting_stock received in exchange by the decedent ie the compensation see sec_2512 treas reg estate of bosca tcmemo_1998_251 tl-n-1558-01 percent discount for lack of control and marketability with respect to a block of g shares of fc stock and at the same time made gifts of g shares or t percent of her fc stock to each of her children as discussed above the corporation conducted no business and the gifts appear to be part of donor’s testamentary plan outside of any liquidation value of her retained fc stock which the facts as developed indicate has not been set at greater than zero donor received no consideration for the transfer of her portfolio to fc because the other shareholders contributed nothing to the corporation in exchange for the stock they received cf 114_tc_144 with respect to the initial transfers to donor’s children therefore looking at the overall economic_effect as required by sather and kincaid it appears that donor in substance made indirect gifts to each of her children at the formation of the corporation the amount of which is determined by each child’s proportionate share of corporate stock received ie t percent with respect to the gifts to donor’s children grandchildren and great-grandchildren on date sec_3 and it could be argued that these transfers merely are part of donor’s overall testamentary estate-tax reduction plan and as such similarly are indirect gifts in the amount of the enhancement in value of each shareholders’ interest in the corporation ie that proportionate share of the value of the underlying assets this argument is difficult to make persuasively however where a corporation has been in existence for many years and where the parties have respected the corporate form throughout that time further factual development as discussed in issue should be undertaken before it is determined whether to advance the indirect gift position with respect to the gifts on date sec_3 and b second inquiry - determining the value of the property transferred once the property transferred has been identified it is necessary to determine the value of the property interest transferred by applying the appropriate valuation standard sec_2033 provides that the value of a decedent’s gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death sec_2512 provides that the amount of a gift is the value of the property transferred by gift as of the date of the gift see also sec_20_2031-1 and sec_25_2512-1 the gift_tax reaches not only those transfers that comport with common_law notions of donative transfers but is imposed on sales exchanges or other transfers of property for which the transferor receives less than adequate_consideration in money_or_money's_worth sec_25_2512-8 in such cases the value_of_the_gift is the amount by which the value of the property exceeds the consideration received sec_2512 sec_25_2512-8 as a general_rule in either a gift_tax or an estate_tax case value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 and sec_25_2512-1 this objective test requires property to be valued from the viewpoint of a tl-n-1558-01 hypothetical buyer and seller each of whom would seek to maximize his or her profit from any transaction involving the property see 411_us_546 823_f2d_483 11th cir 658_f2d_999 5th cir in the case of certain intrafamily transfers however special valuation rules may apply application of both these special valuation rules and the general_rule is discussed below issue whether in valuing donor’s gifts to her family members fc’s corporate structure should be disregarded as a restriction on the sale or use of the assets contributed by donor to the corporation pursuant to sec_2703 sec_2703 imposes a special rule for valuing intrafamily transfers of property under this section for both gift and estate_tax purposes the value of any property transferred between family members shall be determined without regard to any restriction on the right to sell or use such property the regulations track the statutory language in defining the term restriction as a ny restriction on the right to sell or use the property sec_25_2703-1 a right or restriction subject_to the special valuation rule may be contained in partnership agreements articles of incorporation or shareholders' agreements and may be implicit in the capital structure of an entity sec_25_2703-1 sec_2703 does not apply if the restriction on the right to sell or use transferred property independently satisfies each of the three safe_harbor requirements set forth in sec_2703 taxpayers claiming exemption from application of sec_2703 must establish that the restriction is a bona_fide business arrangement the restriction is not a device to transfer such property to members of the decedent's family for less than full_and_adequate_consideration_in_money_or_money's_worth and the terms of the restriction are comparable to similar arrangements entered into by persons in an arm’s length transaction i r c sec_2703 sec_25_2703-1 sec_2703 was enacted as part of a new chapter_14 in to more effectively address estate_planning techniques that produce valuation distortions by reducing the value of property for estate and gift_tax purposes but have no practical effect on the actual value of the property in the hands of the transferees omnibus budget and reconciliation act of sen amend to h_r hereinafter obra sen amend 101st cong 2d sess cong rec at s15680 date estate freezes- hearing on discussion draft before the subcomm on energy and agricultural taxation and subcomm on taxation and debt management senate hearing 101st cong 2d sess pincite date statement of michael graetz dep ass't treas secr for tax policy hearing on the discussion draft relating to estate valuation freezes before the comm on ways and means house hearing 101st cong 2d sess pincite date statement of kenneth w gideon ass't treas secr for tax policy tl-n-1558-01 although congress believed that in legitimate circumstances the long-standing rules recognizing valuation discounts attendant upon fractional ownership or lack of marketability of partnership or corporate interests were appropriate congress was also aware that use of the partnership or corporate format in intrafamily transactions provides opportunities to manipulate the normal valuation rules in an abusive manner see obra sen amend pincite1-83 the use of certain rights lapses or restrictions in intrafamily transfers were therefore considered abusive despite the fact that appraisers normally took them into account in valuing transferred property because their presence would decrease the purchase_price in a sale between willing buyers and sellers in legitimate business arrangements specifically congress designed sec_2703 to address the retention of discretionary rights by the older generation that were not likely to be exercised in a family context and the related problem that arose where restrictions on the sale or use of property such as those found in buy-sell agreements were used the improper use of such restrictions in intrafamily transfers had the potential for suppressing the value of a business_interest for transfer_tax purposes house hearing pincite joint hearing proposals relating to federal transfer_tax consequences of estate_freezes before the subcomm on energy and agricultural taxation and subcomm on taxation and debt management hereinafter joint hearing 101st cong 2d sess pincite jt comm on taxation print date undervaluation also may result from the failure to value correctly restrictions or options to buy property it is the transfer_tax avoidance due to the discontinuity between the assumptions used in valuing the transferred interests and the likely behavior of family members that is considered abusive senate hearing pincite house hearing pincite in estate of church v united_states ustc cch big_number w d tex appeal pending no 5th cir and estate of strangi discussed above the courts recently concluded that a family limited_partnership was not itself a restriction on the right to sell or use property transferred by a decedent to the partnership in estate of strangi the court stated that the basis for its opinion was that neither the language of sec_2703 nor the language of the regulations thereunder supports the position that the term property as used in sec_2703 refers to the underlying assets contributed to the entity by the decedent and that the partnership form is the restriction that must be disregarded estate of strangi t c pincite because it held that sec_2703 did not apply the tax_court in estate of strangi did not address whether the taxpayer satisfied the safe_harbor requirements of sec_2703 in estate of church the district_court determined that all three requirements of sec_2703 had been satisfied the sec_2703 special valuation rule therefore would not in any event have applied in that case although the term property is not defined in either sec_2703 its regulations or any other provision of chapter_14 the courts in estate of church and estate of strangi did not reference the statute’s legislative_history reference to the tl-n-1558-01 legislative_history however is critical to the proper analysis of the term property as used in sec_2703 the original bills containing the sec_2703 provisions listed certain specific rights with respect to property that must be disregarded for valuation purposes and did not reference restriction s on the sale or use of property house hearing pincite discussion draft h_r 101st cong 2d sess pincite date stating also that i f the capital structure of any partnership or corporation or other arrangement has substantially the same effect as a listed right that must be disregarded such capital structure or other arrangement shall be treated as such a right in sec_2703 as enacted congress replaced right s with respect to property that must be disregarded with a ny restriction on the right to sell or use such property in sec_2703 these changes were intended to broaden as widely as possible the category of rights or restrictions with respect to property to which sec_2703 applies the bill provides that the value of property for transfer_tax purposes is determined without regard to any option agreement or other right to acquire or use the property at less than fair_market_value or any restriction on the right to sell or use such property unless the option agreement right or restriction meets three requirements these requirements apply to any restriction however created for example they apply to restrictions implicit in the capital structure of the partnership or contained in a partnership_agreement articles of incorporation or corporate bylaws or a shareholders’ agreement obra sen amend pincite3 emphasis added the key all-inclusive phrase any restriction however created is broad enough to include the restrictions inherent in the entity form thus we believe congress recognized that the replacement of outright or fee ownership of property such as real_estate stocks bonds life_insurance policies or operating business_assets with ownership of an interest in a partnership or corporation to which such assets have been transferred automatically imposes restrictions on the right to sell or use such assets the potential for valuation abuses due to the discontinuity between the assumptions used in valuing the transferred interests and the likely behavior of family members is great in such circumstances in intrafamily situations the potential for valuation abuse is so great that any discounts that otherwise might be applicable to family_partnership or family_corporation interests automatically must be disregarded for transfer_tax purposes pursuant to sec_2703 unless the taxpayer establishes that the entity should be recognized and that the three requirements of sec_2703 have been satisfied the regulations track the language in the legislative_history supporting this position thus the sec_2703 applies to any restriction however created including rights or restrictions that may be implicit in the capital structure of an entity sec_25_2703-1 a tl-n-1558-01 we also note that in the absence of a bona_fide business arrangement the term property in sec_2703 must refer to the underlying assets of the family_partnership or family_corporation not the transferor’s partnership or corporate interest the restrictions created by partnership agreements articles of incorporation and shareholders’ agreements commonly utilized in these arrangements distort the value of the property subject_to the transfer the underlying assets transferred to the entity claimed discounts from the value of the assets reflect that distortion applying the term property to the partnership or corporate interests as opposed to the underlying transferred assets circumvents congress’ purpose and intent in enacting chapter_14 family limited_partnership or family_corporation tax_shelters are built upon distortions in value created by transferring property into entities crafted to reduce transfer_taxes this temporary artificial distortion of the value passing to the natural objects of a transferor’s bounty is the type of abuse that chapter_14 was designed to prevent in this case the type of facts discussed above in issue sec_1 and pertaining to lack of economic_substance and indirect gifts would also tend to establish that the sec_2703 requirements for relief from the application of sec_2703 have not been satisfied for instance the facts as developed indicate that donor’s gifts were testamentary in nature see 152_f3d_208 2d cir family relationship among shareholders combined with poor health and age of family_member forming closely-held corporation may establish that restrictive shareholders’ agreement is testamentary in nature accord st louis county bank v united_states 828_f2d_177 3d cir because the transfers were completely donative in nature moreover donor received no compensation in exchange and no arm’s length negotiations took place between donor and the donees her family members see sec_25_2703-1 b negotiation between the parties and the adequacy of consideration are factors to be considered in determining comparability to similar arrangements entered into by persons in an arm’s length transaction accordingly the requirements that the right or restriction ie the corporation must not be part of a plan to transfer property to the natural objects of donor's bounty and that the restriction must be of a type comparable to those entered into by unrelated third parties in arms' length transactions have not been met and the special valuation rule_of sec_2703 automatically applies see sec_2703 sec_25_2703-1 each sec_2703 requirement must be independently satisfied if any is not satisfied the taxpayer does not qualify for exception from application of the special valuation rule because sec_2703 applies to disregard fc's corporate form if further factual development as recommended under issue confirms that donor has not satisfied the sec_2703 safe_harbor requirements for exception to the statute's application no discounts from the fair_market_value of each proportionate gift of fc's underlying cash and securities should be allowed tl-n-1558-01 issue whether restrictions in fc documents must be disregarded when valuing fc stock transferred in intrafamily transactions pursuant to sec_2703 even assuming fc’s corporate form is respected for purposes of sec_2703 the application of the sec_2703 special valuation rule may still be in issue as discussed above in issue pursuant to the plain language of sec_2703 the regulations thereunder and the legislative_history restrictions on a family transferee’s right to sell or use his or her family_partnership interest or corporate stock contained in articles of incorporation partnership agreements or corporate shareholders’ agreements must be disregarded for gift and estate_tax_valuation purposes unless the sec_2703 requirements are satisfied see sec_25_2703-1 obra sen amend pincite3 if further factual development confirms that donor has not satisfied the sec_2703 requirements for safe_harbor relief as discussed in issue and if such further factual development indicates the existence of restrictions on the donee shareholders' right to sell or use their fc stock in any corporate documents or agreements sec_2703 automatically would apply to disregard the restriction when valuing the transferred stock moreover even if no documents containing restrictions on sale or use of fc stock exist the fc shareholders would be subject_to any such restrictions that might exist under the law of state because both the regulations and the legislative_history provide that any restriction however created must be disregarded under the special valuation rule if further factual development indicates the presence of such restrictions under the law of state they must be disregarded when valuing donor's gifts of fc stock to her family members in either case this would require the taxpayer to obtain an appraisal specifically addressing restrictions on the right to sell or use the property and may necessitate that the service also obtain a sec_2703 appraisal issue whether pursuant to sec_2704 restrictions on liquidation must be disregarded when valuing gifts of fc stock the special valuation rule_of sec_2704 provides that where a partnership or corporate interest is transferred to or for the benefit of a member_of_the_transferor's_family and immediately before the transfer the transferor and his family hold control of the entity any applicable restrictions are disregarded when valuing the transferred interest sec_2704 the term applicable_restriction is defined as any restriction that effectively limits the ability of the partnership or corporation to liquidate and which is removable in whole or in part by the transferor or any member_of_the_transferor's_family sec_2704 the tl-n-1558-01 regulations further define an applicable_restriction as a limitation on the ability to liquidate the entity in whole or in part that is more restrictive than the limitations that would apply under the state law generally applicable to the entity in the absence of the restriction sec_25_2704-2 sec_2704 provides that the term applicable_restriction does not include any restriction imposed or required to be imposed by any federal or state law in 113_tc_449 appeal pending no 5th cir the tax_court held that restrictions on the right of a limited_partner to withdraw from or liquidate his particular interest in a limited_partnership is not an applicable_restriction that must be disregarded for valuation purposes within the meaning of sec_25_2704-2 in two recent cases the tax_court followed its reasoning in kerr see estate of jones v commissioner t c no u s tax ct lexi sec_11 date estate of harper v commissioner tcmemo_2000_202 no circuit_court has yet ruled on this issue notwithstanding the tax court's decisions the plain language of sec_25_2704-2 provides that an applicable_restriction is a limitation on the ability to liquidate the entity in whole or in part this point is illustrated by sec_25_2704-2 example in which d owns percent of the preferred_stock and percent of the common_stock of corporation the remaining stock is owned by unrelated individuals d transfers the common_stock to d's child in a transfer that is subject_to sec_2701 the restriction on d's right to liquidate his remaining preferred_stock is an applicable_restriction that is disregarded in determining the amount_of_the_gift under sec_2701 ie a restriction on the ability to liquidate the entity in part we believe therefore that the argument that restrictions on a partner's or shareholder's right to liquidate his or her entire_interest by withdrawing from the partnership or by selling all of his or her stock are restrictions that must be disregarded under sec_2704 continues to have force and validity in the present case the facts as developed indicate that no fc document contains any mention of rights limitations on rights or restrictions on rights of the shareholders to sell all of their own stock or to liquidate the corporation absent such provisions the sec_2704 regulations require that transferred fc stock must be valued as though the liquidation rights with respect to the transferred interests are determined under the applicable state law see sec_25_2704-2 because sec_2704 excepts from the definition of an applicable_restriction any restriction imposed by any federal or state law unless further factual development shows that liquidation provisions exist in an fc document and that such provisions are more restrictive than the pertinent law of state sec_2704's special valuation rule is not applicable should you need additional assistance once you have developed this issue please contact our office issue whether in the alternative donor is entitled to the claimed combined discount for minority interest and lack of marketability with respect to all transfers of fc stock to her family tl-n-1558-01 as an alternative or in addition to the arguments discussed above if the form of donor’s transactions is respected it appears that the discount claimed with respect to each of the gifts of fc stock is excessive each gift is to be valued separately and is not aggregated with other gifts that might have been made at the same time see revrul_93_12 1993_1_cb_202 fc’s assets consist solely of cash and readily-marketable municipal and federal governmental debt obligations donor has obtained two expert appraisals upon which she relies in her claimed discounts the first upon which her gift_tax returns were based recommended a combined u percent discount this report has since been disavowed and instead a donor now relies on an expert report recommending a combined discount for minority interest and lack of marketability of v percent establishing the proper discount will require the service to acquire an expert appraisal we recommend the following considerations be presented to the expert appraiser reduction of minority interest lack of control discounts a family_corporation holding liquid_assets may be analogous to a_trust for valuation purposes because in some cases the primary purpose of both is to hold assets for protection and investment for ultimate distribution to the beneficiaries entity interest holders the facts may show that the relationship between the family_member in control of the corporation or family_partnership and the other family interest holders is analogous to the relationship between a trust’s beneficiaries and its trustees in such a case a reduction in the discount for minority interest or lack of control may be indicated closed-end mutual_fund analogy family partnerships and family corporations holding readily marketable assets are most comparable publicly traded closed-end mutual funds staff of the joint_committee on taxation 105th cong 2nd sess description of revenue provisions contained in the president’s fiscal_year budget proposal jt comm print date like a limited_partner or closely-held corporate stockholder a closed-end mutual_fund investor owns an interest in a pool of liquid_assets held for investment the investor has no control_over management of assets or the nature of the investments closed-end mutual funds generally trade at a discount from net asset value of percent a discount which is deemed sufficient by the public markets to reflect the disadvantages of a minority interest interests in family partnerships and family corporations usually are not readily marketable as is the case with mutual funds thus it may be necessary to concede a discount for lack of marketability based on the facts and opinion of a qualified expert publicly_traded_partnerships as comparables the appropriate willing buyer willing seller price comparison would be the price the promoter charges and the investor pays when units are initially sold to the public rather than the price at which the units are later sold by the investor in the secondary market generally on the initial offering the investor is willing to pay full value for the partnership units ie of the net asset value represented by the partnership units purchased arguably the family_member receiving interests in a newly formed tl-n-1558-01 family limited_partnership is in no different position from that of an investor purchasing publicly traded units in the initial_public_offering elements of value a business_purpose factors should enhance the value of the partnership interests thereby offsetting some of the discounts claimed restrictions on the other partners’ ability to withdraw from the partnership or transfer their interests arguably enhance the value of the subject partnership_interest these restrictions ensure that the underlying partnership assets will remain intact and that the partnership will have a long and stable existence b in applying the willing buyer willing seller test the willing seller would not sell his or her interest at a substantially discounted value see estate of mandelbaum v commissioner t c memo aff’d 91_f3d_124 3rd cir t he test of fair_market_value rests on the concept of a hypothetical willing buyer and a hypothetical willing seller ignoring the views of the willing seller is contrary to this well-established test the regulatory hypothetical seller is under no compulsion to sell sec_20_2031-1 the courts therefore have often agreed that an individual who just transferred liquid_assets of significant value to a family_partnership or corporation and is under no compulsion to sell that new interest would not agree to sell that interest at a price significantly less than the value of the assets he transferred to the partnership this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions or require additional assistance please contact our office by eileen m shatz eileen m shatz special counsel to the associate chief_counsel passthroughs and special industries
